DISSENTING OPINION.
WOODSON, J.
I am unable to concur with the opinion of the court in this case for the following reasons :
First. Because it is in conflict with the well known judicial system of this State, and in express terms overrules some of the earlier decisions construing the Constitution governing that question, and by necessary implication overrules scores of others placing the same construction upon the Constitution as those do, which are in terms overruled.
That provision of the Constitution governing this matter is section 6 of the Amendment of the Constitution in the year 1884, found on page 101 of volume 1 of the Revised Statutes 1909. That section reads as follows:
“When any one of said courts of appeals shall in any cause or proceeding render a decision which any one of the judges therein sitting shall deem contrary to any previous decision of any one of said courts of appeals, or of the' Supreme Court, the said court of appeals must, of its own motion, pending the same term and not afterward, certify and transfer said cause or proceeding and the original transcript therein to the Supreme Court, and thereupon the Supreme Court must rehear and determine said cause or proceeding, as in case of jurisdiction obtained by ordinary appellate process; and the last previous rulings of the Supreme Court on any question of law or equity shall, in all cases, be controlling authority in said courts of appeals. ’ ’
In the case of State ex rel. v. Smith, 173 Mo. 398, the petition for the writ of certiorari alleged that the judgment of the Kansas City Court of Appeals was in *231conflict with a number of decisions rendered by the Supreme Court, and in violation of the constitutional provision before quoted. This court in the consideration of that question used this language: “The first question with which we are confronted is as to whether or not certiorari can be resorted to for the purpose of having this court quash the judgment of the court of appeals and remit the record to the circuit court with instructions,” etc. Continuing, we further said: “In this case neither a writ of error nor an appeal would lie, so that the judgment of the court of appeals is conclusive upon the relator unless the action of that court can be reviewed by this proceeding, and, if erroneous, corrected. Certiorari ‘only brings up the record, and can only reach errors or defects which appear on the face of the record of the tribunal to which it is issued and which are jurisdictional in their nature. ’ ” It was also stated in that case that the court of appeals had failed to follow “the last controlling decision of the Supreme Court of Missouri,” in violation of the.Con- . stitution of the State. In disposing of that question we used this' language: “Nor will the fact, even if true, that the decision is in conflict with decisions of the Supreme Court, and the court of appeals, or has not followed the controlling decision of the Supreme Court, or that it committed error in any other respect in the absence of the want of, or in excess of, its jurisdiction, avail relator in this proceeding. It is not for us to say, nor do we say, whether or not the court of appeals was correct in its conclusions; but whether right or wrong, the case is not before us for review. If those courts can be compelled by writ of certiorari, or otherwise, to send to this court the records in cases in which they have delivered opinions for review upon grounds such as are shown to exist in this proceeding, it is difficult to conceive of a case in which they could not be required to do so, and thus disregard the spirit and intention of section 6, article 6, of the Constitution, *232'supra, and the laws organizing these courts by which they are made the final arbiters in all cases that come before them of which they have jurisdiction, except as otherwise provided by said section 6, article 6, of the Constitution.”
In the case of M., K. & T. Ry. Co. v. Smith, 154 Mo. 300, the plaintiff, among other things, sought to prohibit the Kansas City Court of Appeals from transcending its constitutional power by undertaking to decide the case in disregard of and contrary to the last previous rulings of the Supreme Court. This court, in'its opinion, after referring to section 6, article 6, and section 3, article 6, of the Constitution, declares the law as follows: “While the virtue of that constitutional provision is to be commended, and its mandatory - direction should be obeyed by the Court of Appeals under all circumstances, still this court by constitutional limitations and restrictions, not less binding upon it than those upon the Courts of Appeals, can assert its jurisdiction over cases properly in that Court of Appeals for determination in the first instance, only as provided by section 6 of the Amendment of the Constitution of Missouri adopted in 1884, establishing that court and defining its jurisdiction, when ‘one of the judges therein sitting shall deem any judgment rendered by that court contrary to any previous decision of any one of the said Courts of Appeals of the State, or of the Supreme Court,’ that court must, of its own motion, pending the same term and not afterwards, certify and transfer said cause or proceeding and the original transcript therein, to the Supreme Court, and thereupon' this court must rehear and determine said cause or proceeding as in case of jurisdiction obtained -by ordinary appellate process.” . . . And, also, l. c. 321, that the writ “will be denied, when the reason assigned for its exercise is that the Court of Appeals has decided the case before it contrary to and in disregard of the last previous ruling of *233this court ... or for that matter auy or all other decisions and opinions of this court.' The right of the Court of Appeals to consider and determine a case, when before it, involved of necessity the right to determine it incorrectly as well as correctly.”
In State ex rel. v. Broaddus, 207 Mo. 107, an alternative writ of mandamus was issued by this court against the Court of Appeals. There, -as here, relator charged that the Court of Appeals had disregarded the decisions of this court, and had disposed of the case contrary to our rulings thereon. In disposing of that question this court, on page 124 said: “Within the limits of its constitutional authority, the Court of Appeals has the same authority to hear and determine questions of law which the particular case before it involves as has any other court of this State «over which it may have jurisdiction. ’ ’
In State ex rel. v. Smith, 101 Mo. 174, the opinion is as follows: “This is an application for a writ of certiorari directed to the judges of the Kansas City Court of Appeals. This writ, under constitutional provisions, is strictly the common law writ of that name; it only brings up the record, and can only reach errors or defects which appear on the face of the record of the tribunal to which it is issued, and which' are jurisdictional in their nature. [Railroad v. State Board, 64 Mo. 294.] As the Kansas City Court of Appeals confessedly had jurisdiction this must prevent the issuance of the writ prayed for, and it is denied.
All concur. ’ ’
And this court in the case of Zellars v. Surety Co., 210 Mo. 86 l. c. 106, held that: “The utterance of one court within its own bounds is as much the utterance of the judicial department of the State, is as much the utterance of the State itself, as that of any other constituent member of the same judicial system. It is the State in its sovereignty that renders the judgment, and if it chooses to change the jurisdiction from *234one court to another it has the power to do so and the jurisdiction exercised is the same whether exercised by one court or another.”
And in the case of Smith v. Mo. Pac. Ry. Co., 143 Mo. 33, this court in construing the same section of the Constitution held that where one of the judges of the Kansas City Court of Appeals appended to the unanimous opinion of that court the words, “While concurring in the foregoing opinion, ... I yet feel doubtful as to whether or not the conclusion reached can be harmonized with” a former opinion of the Supreme Court, that those words did not meet the requirements of the Constitution which says, that when one of the judges of a Court of Appeals deems its decision contrary to any previous decision of the Supreme Court, the cause should be transferred to the Supreme Court. This -court also held that in that opinion the word “deem” as used in the Constitution, meant that the judge of the Court of Appeals must believe or be of the opinion that the decision is contrary to a former decision of the Supreme Court, and not merely “feel doubtful” about it. Continuing, this court said: “In this case the court [meaning the Court of Appeals] has made the order. But the order is not the fact that confers the jurisdiction upon this court. Jurisdiction is conferred by the fact that one of the judges deems the decision contrary to a former decision; the jurisdiction vests whether an order is made or not. If the order was made for the reason appearing upon the record that one of the judges deems the decision contrary to a former decision of one of the courts, we might presume the existence of the jurisdictional fact, though the record did not otherwise show it. But when the judgment shows upon its face that no cause, for the transfer existed, that the jurisdiction of the Supreme Court did not vest, we have no right to.presume the-contrary. ‘Within the sphere of its constitutional authority, a court of ap*235peals has the same right to hear and determine questions of law, which the cases before it involved, as has this court [the Suppreme Court] in causes which belong here.’ ” [State ex rel. v. Smith, 105 Mo. 6.]
In Clark v. Railroad, 179 Mo. l. c. 72, this court said: “The respondent has filed a motion to remand the cause to the St. Louis Court of Appeals, because he claims that an analysis of the cases with which the decision of the Court of Appeals in this case was deemed by said judge of said court to conflict, shows that no such conflict exists. But this motion must be overruled, because the jurisdiction of this court in such cases does not depend upon the fact that there.is in reality any such conflict, but depends solely upon the fact that one of the judges of the Court of Appeals deemed such conflict to exist. This court may be fully satisfied that there is no such conflict, but it can not remand the case, because the Constitution makes it the duty of this court, in such cases, to rehear and determine the causé as in case of jurisdiction obtained by ordinary appellate process.” In State ex rel. v. Rombauer, 140 Mo. l. c. 124, this court said: “The Constitution (and art. 6, sec. 6) requires the Court of Appeals to certify to this court, for decision, all cases wherein a judge of the former shall deem the opinion therein to be ‘contrary to any previous decision of any one of said Courts of Appeals or of the Supreme Court.’ In the case of the State ex rel. v. Smith 107 Mo. 527, it was ruled that whether such conflict exists is a question for the sole determination of the judges of the Courts of Appeals, and the Supreme Court is given no power to determine it for them. Respondents each say, in return to this writ, that, in their opinion, no such conflict exists. On the authority of the case cited, a peremptory writ of mandamus, claimed on the. ground that there is such conflict in the decisions, must be denied.”
*236In State ex rel. v. Rombauer, 125 Mo. l. c. 634, this court said: “ It is not contended by the relator here, that the St. Louis Court of Appeals did not have appellate jurisdiction in said cause, but that the decision therein of said court is contrary to the decision of this court in State ex rel. v. Fitzgerald, 44 Mo. 425, and that in such case this court has power by mandamus to compel the Court of Appeals to transfer the cause to this court, although no one of the judges of the Court of Appeals is of the opinion that their decision does so conflict. Under the constitutional amendment of’ 1884, in cases coming within the appellate jurisdiction of the Courts of Appeals, no appeal lies from those courts to the Supreme Court. By section 6 of that amendment it is provided that ‘the last previous rulings of the Supreme Court on any question of law or equity shall, in all cases, be controlling authority in said courts of appeal. The only provision made for a review of the decisions of such Courts of Appeals, in cases within their appellate jurisdiction, is that ‘when any one of said courts of appeals shall in any cause or proceeding render a decision which any one of the judges therein sitting shall deem contrary to any previous decision of any one of said courts of appeals or of the Supreme Court, the said Court of Appeals must, of its own motion, pending the same term and not afterward, certify and transfer said cause or proceeding and the original transcript therein to the Supreme Court, and thereupon the Supreme Coutt must rehear and determine said cause or proceeding, as in case of jurisdiction obtained by ordinary appellate process.’ While by section 8 of the amendment, the Supreme Court is given superintending control of the Courts of Appeals by mandamus, prohibition and certiorari, it is well settled law that the writ of mandamus cannot be made to take the place, of an appeal or writ of error, or to perform their functions. Whether a case within the exclusive appellate jurisdiction of *237the Courts of Appeals can be transferred to tbe Supreme Court at all depends upon the judicial determination by one of tbe judges of that court that its decision in such case is in conflict witb a previous decision of one of said courts or of tbe Supreme Court. The exercise of this judicial discretion can not be controlled by mandamus. As was said in State ex rel. v. Smith, 107 Mo. 527: ‘To grant tbe writ in this and like cases is to make tbe writ of mandamus perform tbe functions of an appeal, and thus do indirectly what tbe Constitution, says shall not be done directly. ’ Tbe superintending control given to tbe Supreme Court over tbe Courts of Appeals is to be exercised, not by invading their jurisdiction, controlling their judgments or tbe judgment of any one of their judges, but by keeping them within their jurisdiction and compelling them, if need be, in a proper case, to exercise their jurisdiction. For such purposes mandamus and prohibition are legitimate remedies for suitors in those courts, but not for tbe purpose of bringing before us for review tbe judicial determination by such courts or any of its judges of any question within their exclusive jurisdiction. As no one of tbe judges of tbe St. Louis Court of Appeals was of tbe opinion’ that tbe decision of that court in tbe relator’s case was in conflict witb a previous decision of this court, it did not become tbe duty of said court to transfer tbe cause to this court, and its refusal to do so affords no ground for tbe exercise of tbe mandatory power vested by tbe Constitution in tbe Supreme Court over that tribunal. [State ex rel. v. Smith, supra; State ex rel. v. Philips, 96 Mo. 570.] ”
To the same effect are tbe cases of Bradley v. Milwaukee Merchants Ins. Co., 163 Mo. 553; Bradley v. German American Ins. Co., 163 Mo. 559; Gipson v. Powell, 167 Mo. 192; Railroad v. Smith, 154 Mo. 300; Schafer v. Railroad, 144 Mo. 170; Seaboard Bank v. Woesten, 144 Mo. 407; Wilden v. McAllister, 178 Mo. *238732; Rodgers v. Fire Ins. Co., 186 Mo. 248; State ex rel. v. Smith, 129 Mo. 585; State ex rel. v. Philips, 96 Mo. 570; State ex rel. v. Broaddus, 207 Mo. 107.
There are many other decisions of similar import rendered by this court, extending down almost to the present time; and they unanimously hold that this court has no power or authority by writ of certiorari, mandamus or prohibition, to review, direct or control the decisions of the various Courts-of Appeals, so long as they act within their respective jurisdictions, even though their decisions may be erroneous or in conflict with the opinions of this court, except where causes' are certified by those courts, or one or more of the judges thereof, to this court in the manner designated by said section 6 of the Amendment to the Constitution in the year 1884. That has been the settled law of this State ever since the adoption of the amendment mentioned, more than a quarter of a century ago. Not only has this been the settled law of this State during that long period of time, but it is the basis and one of the chief corner-stones upon which the judicial system of the State is bottomed, and upon that basis the Legislature has organized and reorganized that system.
With that construction repeatedly placed upon said section of the Constitution by this court, the lawmaking power of the State, in the exercise of its sovereign power, has created another Court of Appeals, namely, the Springfield Court of Appeals, thereby giving the State three such courts, whose jurisdictions combined covers the entire State. Not only that, the Legislature first increased the jurisdiction of the various Courts of Appeals from $2500 in amount to $4500, and recently from the latter sum to $7500.
Clearly these enactments of the Legislature respecting the Courts of Appeals had for their object the speedy administration of justice, solemnly guaranteed to every citizen by the Constitution of the State. *239The crowded condition of the docket of this Conrt, and the great length of time we were behind with onr work, practically nullified the constitutional provision latterly mentioned. In order to relieve that situation, the Legislature enacted the laws creating an additional Court of Appeals and increasing the jurisdiction of them from $2500 to $7500. And now at this late date, after the population and business of the State has almost doubled and litigation probably quadrupled, for this court to reverse its former rulings and decisions, regarding the various Courts of Appeals and their jurisdiction, would unsettle, confuse and greatly retard the speedy administration of justice. In fact it would practically amount to a denial of justice, for the reason that it would open up the flood gates to the hundreds and thousands of cases which are now appealed to and finally disposed of by the various Courts of Appeals, and further open wide the doors of this court to all those who might deem the decisions and rulings of those courts to be in conflict with the previous rulings of this court.
No one can foretell what the end would be. There are probably three or four times as many cases appealed to, and finally disposed of by, those courts, as are disposed of by this; and it is safe to say that under the unsettled and conflicting decisions of this court, a very.large percentage of the cases disposed of by those courts would naturally find themselves knocking at the doors of this court for admission, and doubtless many of them would find lodgment herein. Even though this court should refuse the majority of the writs applied for against the Courts of Appeals, nevertheless, it would take almost as much of the time of this court to investigate the record briefs and authorities presented with the applications for the writs, as it would to dispose of the cases upon their merits.
As it is, more than one-third of the time and labor of this court is now devoted to the consideration and *240disposition of original writs of one form or another. And should we turn this new avenue of litigation into this court, I feel perfectly safe in. saying that at least one-half of the remaining time and labor of this court would have to be devoted to-this new class of litigation, which would leave us only one-third of our entire time to dispose of our already crowded and much delayed docket, which will take some two or three years for us to clear up, even if no more cases should be brought here. But if in addition to the class of cases which now comes here under due course of law, we should open the doors of this court to this new class and review the decisions of the various courts of appeals every time a litigant considered himself aggrieved thereby, then no man living could foresee the end of this docket or predict when a case would be reached by this court.
Not only this, but such a policy or course would practically destroy the usefulness of the various Courts of Appeals themselves, because each and every one of their decisions would become the subject of review by this court, on a writ of certiorari, mandamus or prohibition, instead of by appeal, as was generally the case when we had only the St. Louis Court of Appeals.
The right and authority of this court to review the decisions of the St. Louis Court of Appeals, as it was originally organized, practically destroyed its usefulness as a court. Proportionately as many cases were appealed from that court to this, as were appealed from the circuit courts comprising that district. While a large per cent of them were not appealed, however, the extra expense incurred and delay caused by those appeals practically offset and out-weighed the good produced by the decisions not appealed from. In other words, insofar as the public at large was concerned, the good accomplished by that court was practically- destroyed by the delays and expenses *241caused by tbe appeals, which were taken therefrom to this court. And obviously that was the inducing cause which lead to the adoption of section 6 of the Amendment to the Constitution in 1884, giving’ to the various courts of appeals exclusive and final jurisdiction over the matters and things intrusted by the Constitution to their care and keeping, and sheering this court of the power and authority to review their action.
While it is true in all probability we would and should refuse the issuance of such writs in the great majority of such cases, however, no one who is at all familiar with the lavish hand with which this court issues such writs would for a moment doubt but what multitudes of them would issue and bring to this court innumerable cases which should find a final resting place in the various courts of appeals. ' By so doing we would not only deestroy the importance of those courts, but would practically destroy their usefulness, as previously stated, by announcing in advance to the world that their opinions and decisions are of little or no value until they receive the sanction of this court. In other words, we would relegate them to the same plane, practically, upon which rest the various circuit courts of the State, however, with a much more limited jurisdiction. That being true, then why not abolish them altogether and be done with them, and confer upon this court in the first instance all the duties now resting upon the Courts of Appeals?
In order to reach the conclusions stated in the majority opinion, it was necessary to, and the court has overruled the unbroken line of cases before cited, and has practically nullified said section 6 of the Amendment of the Constitution.
For that authority the court relies upon section 3 of article 6 of the Constitution, which reads as follows: “The Supreme Court shall have a general superintending control over all inferior courts. It *242shall have power to issue writs of habeas corpus, mandamus, quo warranto, certiorari and other original remedial writs, and to hear and determine the same.”
That section of the Constitution is almost a literal copy of section 3 of article 6 of the Constitution of 1865, and consequently had no application to the Courts of Appeals at the time of its adoption, for the reason that then we had no such court. However, when it was reincorporated into the Constitution and adopted in 1875, its provisions were sufficiently comprehensive to embrace the St. Louis Court of Appeals, which was-created by the same instrument. See section 12, article 6, Constitution 1875.
But clearly it was not intended that it should apply to them, for the simple reason that section 8 of the amendment of 1884, presently to be quoted, was adopted-for that purpose.
And it must be remembered that that court at that time had no final appellate jurisdiction, except in cases where the amount in dispute exceeded the sum of $2500. Appeals might be taken from its decisions in all other cases to this court, and writs of error were issuable from this court to it. [Sec. 12, article 6, Constitution 1875.] Consequently there was no necessity to resort to an original writ under that section or any other to bring its proceedings before this court for review, except in those cases where the amount in dispute was less than $2500; and in so far as I have been able, I haye found no case where this court ever issued an original writ against that court for the purpose of reviewing its decisions upon the merits thereof, but were limited in each and every case for the purpose of keeping that court within its - jurisdiction, in the same sense and for the same purpose that we issued them to the circuit courts. But in 1884, when our judicial system was reorganized, by the amendment of the Constitution, and the various Courts of Appeals were created or -authorized, a different system was *243provided for. Section 6 of that amendment, in terms, is limited to the various Courts of Appeals, gives them exclusive jurisdiction in certain cases and makes their decisions thereon conclusive, except in the manner as therein provided, namely: “When any one of the said Courts of Appeals shall render a decision which any one of the judges therein sitting shall deem contrary to any previous decision of any one of said Courts of Appeals or of the Supreme Court, the said Court of Appeals must of its own motion pending the same term and not afterward, certify and transfer said cause or proceeding and the original transcript therein to the Supreme Court, and thereupon the Supreme Court must rehear and determine said cause or proceeding, as in case of jurisdiction obtained by ordinary appellate_ process.”
I have italicized the words of the Constitution which gives to this court the power and authority to review the decisions of the Courts of Appeals, and no other words or language of like character or import are to be found in that authoritative instrument.
That the words of the Constitution so italicized mean just what this court has so frequently held that they do, namely, that the Supreme Court has no authority to review the decisions of the Courts of Appeals, except when certified to it, by one of the judges thereof, as provided for by section 6 of said amendment, is strengthened by a careful consideration of section 12 of article 6 of the Constitution of 1875, which created the St. Louis Court of Appeals. By an inspection thereof and a comparison of it with the section to be presently mentioned, it will be seen that the framers thereof did not think that section 3 of the same article 6, which was borrowed from the Constitution of 1865, was sufficient to authorize this court to review the decisions of that court, for the reason that by section 12 they expressly provided for appeals *244to this court, and for the issuance of writs of error from this court to that, for the purpose of having this court review the decisions of that. If the framers of the Constitution were of the opinion that said section 3 thereof was sufficient authority for this court to review the decisions of the St. Louis Court of Appeals, then I ask, why did the same framers of the Constitution, at the same time and in the same article, provide in section 12 thereof (which created that court) that this court might review its decisions on appeal, or by writ of error? The mere asking of the question answers.it, and that too in harmony with the long line of decisions of this court, which hold that the Supreme Court has no such authority, except when a cause is certified to it in the manner pointed out by section 6 of said amendment.
It seems to me, independent of the former rulings of this court upon this question, that if there ever, was a case in the world where the maxim, “Expressio unius est exclusio alterius,” should and does apply, this is that case. And especially should that be true at this late date, after our judicial system has been bottomed upon and reconstructed upon and along that idea, and that too, when we know what dire results a departure therefrom, at this time, will have upon our judicial system, the courts of the State, litigants and the business interests generally.
As previously stated, while the language of section 3 of article 6 of the Constitution of 1875 is broad enough to embrace the St. Louis Court of Appeals, when created, however, I am clearly of the opinion that it has no application whatever to the present Court of Appeals, for the reason that, when they were created, section 8 of the Amendment of 1884 was adopted especially for the government of those' courts. That section reads as follows: “The Supreme Court shall have superintending control over the courts of appeals by mandamus, prohibition and certiorari.”
*245According to the maxim, Exclusio, etc., before quoted, and that all sections of the Constitution should be construed in pari materia, especially those of the amendment' of 1884, this special constitutional provision must exclude the idea that section 3 of article 6 has any application to those courts. But he that as it may, “The superintending’ control given to the Supreme Court over the Courts of Appeals (which was given by said section 3 or 8, or both) is to be-exercised, not by invading their jurisdiction, controlling their judgments, or the judgments of any one of their judges, but by keeping them within their jurisdiction and compelling them, if need he, in a proper case, to exercise their jurisdiction. For such purposes, mandamus and prohibition (and certiorari) are legitimate remedies for suitors in those courts, but not for the purpose of bringing before us for review the judicial determination by such courts, or any of its judges of any question within their exclusive jurisdiction.” [State ex rel. v. Rombauer, 125 Mo. l. c. 635.]
According to all constitutional and statutory canons of construction, when a court is created and special constitutional provisions are adopted prescribing its jurisdiction and mode of procedure, as is true of the Courts of Appeals, those provisions will control, and if there is any conflict between those special pro-. visions and the general provisions of the Constitution, the former and not the latter should control. That being true, I am unable to see in what possible manner it can be seriously contended that section 3 of article 6 authorizes this court to invade the exclusive jurisdiction of the Courts of Appeals and review the decisions thereof.
And again, said section 3, in express terms, applies as well to circuit courts and all inferior courts as it does to the Courts of Appeals (if it applies at all to the latter, which I deny), and now, would it be contended for a minute that this court by writ of mandamus, *246prohibition or certiorari, could invade the jurisdiction of the circuit court and review the decisions thereof, where there, as here, that court has unquestioned jurisdiction of the parties and the subject-matter of the actions? Most certainly not, and this court has so held innumerable times..’ If then, this court has no such authority to invade the jurisdiction of the circuit court by such a writ, then pray tell me from whence it derives the authority to invade the jurisdiction of the Courts of Appeals? The same language of the Constitution can not mean one thing when applied to the circuit courts, and have quite a different meaning when applied to the Courts of Appeals.
Viewing this case from whatever standpoint you may, there is no authority or reason, in my judgment, upon which the majority opinion can be predicated, except that the court has the physical power to so do.
And I predict, that the opinion of the court will be no less startling to the Bench and Bar of' the State than'would be a clap of thunder from a clear sky; certainly the former would be less expected.
There are several other legal propositions presented by this record, but for the reasons before stated, I am perfectly satisfied that this court has no jurisdiction of the cause, or authority to decide them; and I therefore express no opinion upon any of them.
I am also of the opinion, that the writ of certiorari should be quashed, and that the respondents should recover their costs incurred or expended.
Since writing the foregoing dissenting opinion, the following paragraph has been stricken from the majority opinion written by Judge Brown, viz.: “How-, ever, it is the opinion of the writer and a majority of his associates, that the rule of law announced in these last named cases, confines the superintending power of this court within too narrow a channel, and we refuse to follow that rule in this case.”
*247The cases above referred to by my Brother Brown are, State ex rel. v. Smith, 173 Mo. 398; State ex rel. v. Broaddus, 207 Mo. 107; Railroad v. Smith, 154 Mo. 300. The rule announced in those cases, as stated by Brother Brown in the majority opinion, is as follows:
“The Constitution requires the Courts of Appeals, and each of them, to confer their decisions to ours; yet we have conceded to a Court of Appeals, in some cases, where the matter was presented by litigants, the right to decide upon its own responsibility, whether its decision was in conflict with prior decisions of this court. ”
Also since writing my dissenting opinion, the opinion written by Judge Ferriss has been filed herein.
By that alteration made in Judge Brown’s opinion, and the filing of that of Judge Ferriss, they have changed the form of the opinion of the majority of the court, but they have not changed the legal effect of the opinion of the majority, as it was originally written by Judge Brown.
I therefore adhere to the views as originally expressed by me in the dissenting opinion filed.